This cause is before the Court on a writ of error sued out to an order granting a motion for a new trial. It is a companion case to Kight v. American Eagle Fire Insurance Company of New York this day decided. It is admitted in briefs of counsel for the respective parties, as well as at the bar of this Court by the attorneys when orally argued, that the pleadings, evidence and questions for review here are the same in each case, and the record supports this conclusion. The order of the lower court in granting the motion for a new trial is hereby affirmed.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN and BUFORD, J.J., concur.